DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/162,459. Claims 1-16 are currently pending.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 1 is objected to because of the following informalities:  line 5 recites the limitation, “a hoisting machine” it is unclear if this is the same hoisting machine introduced in claim 1, line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 10, line 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 3 recites the limitation "the operating interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation "said using" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitations “said first using” and "the second using" in line 2.  There is insufficient antecedent basis for these limitations in the claim.

	Claim 10 recites the limitations “said first using” and "said using the working platform" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 11 recites the limitation "the hoisting of the movable machine room" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation "said using the working platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation "said using the working platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 6 and 8-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 states “An arrangement according to claim 1,” in line 1. Claim 1 is directed to a movable machine room, not an arrangement. Claims 8-13 and 16 each state dependency from, “A method according to claim 1,” when claim 1 is directed to a movable machine room and not a method. Claims 14 and 15 each state dependency from, “A movable machine room, an arrangement or a method according to claim 1,” when claim 1 is directed to a movable machine room and not an arrangement or method. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (WO 2010100319 A1, Applicant’s cited prior art) in view of Ferrary et al. (FR 2782072 A1, Applicant’s cited prior art).
	Regarding claim 1, Peacock et al. teach:
A movable machine room (supporting platform 4 and support structure 6, figure 1) comprising a support platform (lower beam 18, figure 1) of a hoisting machine (hoisting machine 5, figure 1), the support platform 5comprising one or more releasable mounting mechanisms (support means 8, figure 1) for releasably mounting the moveable machine room in a hoistway (hoistway 1, figure 1); and a hoisting machine (5) mounted on the support platform (18); and a working platform (working platform 15, figure 1) on top of the support platform, preferably forming a roof of the moveable machine room and/or comprising handrails (handrail structure shown as part of working platform 15, figure 1).
	Peacock et al. do not teach:  10at least one support structure supported by which the working platform rests on the support platform; wherein each said support structure is selectively actuatable to expand in vertical direction for hoisting the working platform higher above the support platform taking reaction force from the support platform, or to contract in 15vertical direction for lowering the working platform back towards the support platform.  
	However, Ferrary et al. teach:
10at least one support structure (jacks 34, 36, figure 1) supported by which the working platform (machinery platform 22, figure 1) rests on the support platform (thrust platform 30, figure 1); wherein each said support structure (34, 36) is selectively actuatable to expand in vertical direction (see figure 2) for hoisting the working platform (22) higher above the support platform (30) taking reaction force from the support platform, or to contract in 15vertical direction (see figure 3) for lowering the working platform (22) back towards the support platform (30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expandable jacks taught by Ferrary et al. instead of the roping and pulley system with the movable machine room of Peacock et al. because the rigid supports allow for the working platform to be placed at any position in the hoistway. The working platform of Peacock et al. is designed to be supported at each floor within the hoistway where it can be engaged with the landing. With the rigid jack system of Ferrary et al. the working platform is supported by the jacks and the platform below allowing the working platform to be used throughout the hoistway, including between floors. Securing the upper platform to the sides of the hoistway is unnecessary in the combination of Peacock et al. and Ferrary et al. as the heavy machinery is on the lower platform as shown in Peacock et al. and the support structure is rigid as taught by Ferrary et al.
	Regarding claim 4, Ferrary et al. further teach:
 wherein the support platform (30) bears the full weight of the working platform (22) via the at least one selectively 25actuatable support structure (34, 36, the lower platform 30 bears the full weight of the working platform during the extension and/or contraction of the jacks).  
	Regarding claim 5, Peacock et al. further teach:
An elevator arrangement (figure 1) comprising a hoistway (hoistway 1, figure 1) and a movable machine room as defined in claim 1, which movable machine room is mounted in a transport position (a first position in the hoistway, figure 1) in the hoistway vertically supported on stationary structures (wall structures 20, figure 1), and an elevator car (elevator car 2, figure 1) in the hoistway (1) below the movable machine room (see figure 1).  
	Regarding claim 6, Peacock et al. further teach:
wherein the arrangement comprises a hoisting arrangement (second hoisting means 21, 22, figure 1) for hoisting the movable machine room (4, 6), which hoisting arrangement is separate from the at least one selectively actuatable support structure.  
	Regarding claim 7, the combination of Peacock et al. and Ferrary et al. further teaches:
A method for constructing an elevator comprising
	providing an elevator car (elevator car 2, figure 1, Peacock et al.) in a hoistway (hoistway 1, figure 1, Peacock et al.); and 
	mounting a movable machine room (4, 6, Peacock et al.) to a transport position (figure 1, Peacock et al.) in the hoistway vertically supported on stationary structures (20, figure 1, Peacock et al.), wherein the movable 10machine room is as defined in claim 1; and 
	using (first using) the elevator car for transporting passengers and/or goods (page 11, lines 30-31, “which elevator car 2 is in use to serve passengers”) below the movable machine room while the movable machine room is mounted in said transport position (see figure 1, Peacock et al.).  
	15 Regarding claim 8, the combination of Peacock et al. and Ferrary et al. further teaches:
wherein the method comprises, while the movable machine room is in a transport position in the hoistway, using the working platform for installing elevator components from the working platform  (page 13 of Peacock et al., lines 6-7, “the work to install the car guide rails can be performed from a working platform 15.”) in the parts of the hoistway above the support platform (lower beam 18, Peacock et al.), said using comprising moving the working platform up and down (as shown in figures 2 and 3, Ferrary et al.) with the at least one 20selectively actuatable support structure (jacks 34, 36, Ferrary et al.).  
	Regarding claim 9, Peacock et al. further teach:
wherein said using the working platform (15) is performed during said first using and/or the second using (the working platform 15 may be utilized at any point including when the elevator car 2 is transporting passengers).  
25	Regarding claim 10, Peacock et al. and Ferrary et al.	Regarding claim 10, the combination of Peacock et al. and Ferrary et al. further teaches:
wherein the method comprises, in particular after a period of said first using and a period of said using the working platform, 
	hoisting the movable machine room upwards to a second transport position (claim 13, Peacock et al. “the supporting platform of the elevator car is lifted higher in the elevator hoistway,” lines 2-4); wherein the second transport position is higher than said transport position; and thereafter
 	30mounting the movable machine room to the second transport position (via support means 8, Peacock et al.) in the hoistway vertically supported on stationary structures (wall structures 20, figure 1, Peacock et al.); and thereafter31 
	using (second using) the elevator car (elevator car 2, Peacock et al.) for transporting passengers and/or goods below the movable machine room while the movable machine room is mounted in said second position.  
	5 Regarding claim 11, the combination of Peacock et al. and Ferrary et al. further teaches:
wherein each said selectively actuatable support structure (jacks 34, 36, Ferrary et al.) is in a contracted state during the hoisting of the movable machine room (the jacks contract when the lower platform is hoisted, see figures 2 and 3 of Ferrary et al.).  
	Regarding claim 12, the combination of Peacock et al. and Ferrary et al. further teaches:
wherein said using the working platform 10comprises one or more times actuating the support structure (34, 36, Ferrary et al.) to expand in vertical direction for hoisting the working platform higher above the support platform (expansion shown in figure 2, Ferrary et al.); and one or more times actuating the support structure to contract in vertical direction for lowering the working platform back towards the support platform (contraction shown in figure 3, Ferrary et al.).  
	20 Regarding claim 14, the combination of Peacock et al. and Ferrary et al. further teaches:
A movable machine room, an arrangement or a method according to claim 1, wherein each said selectively actuatable support structure comprises an upright mast (jacks 34, 36 are expandable upright masts) selectively actuatable to expand or contract in vertical direction.  
	Regarding claim 16, Peacock et al. further teach:
wherein in said hoisting of the movable machine room, the movable machine room is hoisted with a hoisting arrangement (second hoisting means 21, 22, figure 1) which is separate from the at least one selectively actuatable support structure.  

	Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (WO 2010100319 A1, Applicant’s cited prior art) in view of Ferrary et al. (FR 2782072 A1, Applicant’s cited prior art) and further in view of Yagi (JP 2015000798 A).
	Regarding claim 2, Peacock et al. and Ferrary et al. teach:
A movable machine room according to claim 1.
	Peacock et al. and Ferrary et al. do not teach:
wherein the movable machine room comprises an operating interface operable to control actuation of the at 20least one selectively actuatable support structure.  
	However, Yagi teaches:
An elevator with two platforms that are movable relative to each other, and
an operating interface (operation device 62, figure 2) operable to control actuation of the at 20least one selectively actuatable support structure (ropes 50A and 50B, figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an operating interface as taught by Yagi for workers to control the support structure of Peacock et al. and Ferrary et al. so the working platform can be lifted or lowered to the desired height for construction.
	Regarding claim 3, Peacock et al. and Ferrary et al. teach:
A movable machine room according to claim 1.
	Peacock et al. and Ferrary et al. do not teach:
wherein the operating interface is mounted on a structure of the working platform.  
	However, Yagi teaches:
An elevator with two platforms that are movable relative to each other, and
wherein the operating interface (operation device 32, figure 2) is mounted on a structure (upper handrail 21, figure 2) of the working platform.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an operating interface as taught by Yagi for workers to control the vertical movement of the working platform of Peacock et al. and Ferrary et al. for proper positioning during construction.
15 	Regarding claim 13, Yagi further teaches:
wherein said using the working platform comprises receiving user input by an operating interface (via buttons on operation device 62), and actuating the at least one selectively actuatable support structure based on said user input.  

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (WO 2010100319 A1, Applicant’s cited prior art) in view of Ferrary et al. (FR 2782072 A1, Applicant’s cited prior art) and further in view of Wilts et al. (US 9169107 B2, Applicant’s cited prior art).
	Regarding claim 15, Peacock et al. and Ferrary et al. teach:
A movable machine room, an arrangement or a method according to claim 1.
	Peacock et al. and Ferrary et al. do not teach:
25wherein said support structure comprises a scissor jack mechanism selectively actuatable to expand or contract in vertical direction.  
	However, Wilts et al. teach:
25wherein said support structure (scissors-type lifting table 42, figure 1) comprises a scissor jack mechanism selectively actuatable to expand or contract in vertical direction (see expansion and contraction in figures 1 and 2).
	It would have been obvious to one of ordinary skill to use a scissor mechanism as taught by Wilts et al. to raise the working platform in the movable machine room taught by Peacock et al. and Ferrary et al. due to the high supporting force to weight ratio. The scissors mechanism supports large loads while adding low weight to the structure. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR-2694279-A1, WO-2006010782-A2, WO-2011080387-A1, US-20200062549-A1, US-20130233655-A1, and US-20120023863-A1 are cited to show movable machine rooms and working platforms. CN-110469106-A, US-4706779-A, US-4752102-A, US-5481988-A, and US-20030136611-A1 are cited to show extendable working platforms. US-1365252-A is cited to show a scissor mechanism platform in an elevator system. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654